DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims including claims 1,16,20,23,27,28 ,2-5,14,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markovich Golan et al (US 20180240471 A1).

As per claim 1, Markovich Golan discloses: 
A method for supporting generation of comfort noise (para. 135 the platform can transmit comfort noise para. 135) for at least two audio channels at a receiving node (comfort noise via stage 308 fig. 3, para. 135, via stage dereverberation filtration unit 410 performs the actual filtering by applying the coefficients to the inputs to compute cleaner output signals y.sub.1 to y.sub.M that have reduced or eliminated reverberant components as shown in fig. 4, para. 47), the method being performed by a transmitting node (the processing performed in 306 and 308 prior to the receiving node), the method comprising:	
a first audio signal for a first audio channel and a second audio signal for a second audio channel/audio signals (the reverberant components) on the respective audio channels (each microphone signal, para. 32, is a channel), 
wherein at least one spatial coherence value Cbm per frame m and frequency band b (the processing is per frame, para. 28, and since it is subject to processing in the STFT domain, para. 28, the STFT domain is by definition comprised of a set/vector of frequency bands/bins which are independently processed) is determined to form a vector of spatial coherence values (the spatial coherence values are applied per a covariance matrix para. 33, which is a combination of vectors/rows/columns, additionally the set of coherence values of a set of frequency bands per the STFT domain cited above, is a vector),
 wherein a vector of predicted spatial coherence values Cpred (para. 81, “generate average covariance matrix as estimated coherence’) is formed by a weighted combination of a first coherence prediction C1 (phi^rr) and a second coherence prediction C2 (r^), wherein the first coherence prediction and the second coherence prediction are combined using a weight factor alpha (para. 81); 
A weighting factor alpha is determined based on experimentation (para. 81)
The transmitting node signaling information about the weight factor alpha to the receiving node, for enabling the generation of the comfort noise for the at least two audio channels at the receiving node (the signal alpha cited above is a parameter in an equation used by the processor in 308 via process 600 in fig. 6, which requires signaling information for weight factor alpha to be signaled to the receiving node in order to be used in the function defined by equation 23).



However, Markovich Golan does not specify
The transmitting node determining the weight factor a based on a bit-budget Bm available for encoding the vector of spatial coherence values in each frame m;

Markovich (para. 107) teaches that the processes and values disclosed could be determined based on processing cycle budget, which is a bit budget since the system and its processing are digital and made up of bits for any given clock cycle.  It would have been obvious to one skilled in the art to design the parameters, including alpha based on a processing cycle/bit budget for the purpose of staying within the budget for a given set of processor resources.

As per claim 16, the claim 1 rejection discloses a method for generation of comfort noise for at least two audio channels at a receiving node, the method being performed by the receiving node, the method comprising: 
receiving (S202) information, by the receiving node, about a weight factor alpha from the transmitting node (signaling information per the claim 1 rejection); 
determining (S204) , by the receiving node, a spatial coherence between a first audio signal for a first audio channel and a second audio signal for a second audio channel/audio signals audio signals on the respective audio channels, wherein at least one predicted spatial coherence value Caed,b,m per frame m and frequency band b is determined to form a vector of predicted spatial coherence values (per the claim 1 rejection), 

 wherein the first coherence prediction, and the second coherence prediction C2,b,m are combined using the weight factor alpha (per claim 1 rejection); 
determining, by the receiving node, the weight factor a based on a bit-budget Bm available for encoding a vector of spatial coherence values in each frame and the received information (per the claim 1 rejection, where the frames are based on the received information); and 
generating (S208) , by the receiving node, comfort noise for the at least two audio channels based on the weighted combination of the first coherence prediction and the second coherence prediction (the function defined by equation 23 in para. 81 is used by the generating as per the claim 1 rejection). 

As per claim 20, the claim 1 rejection discloses a transmitting node for supporting generation of comfort noise for at least two audio channels at a receiving node, the transmitting node comprising processing circuitry, the processing circuitry being configured to cause the transmitting node to: 
determine a spatial coherence between a first audio signal for a first audio channel and a second audio signal for a second audio channel audio signals on the respective audio channels, wherein at least one spatial coherence value per frame m and frequency band b is determined to form a vector of spatial coherence values, wherein a vector of predicted spatial coherence values, is formed by a weighted combination of a first coherence prediction  and a second coherence prediction (per the claim 1 rejection), 

determine the weight factor a based on a bit-budget available for encoding the vector of spatial coherence values in each frame m (per the claim 1 rejection); and 
signaling information about the weight factor a to the receiving node, for enabling the generation of the comfort noise for the at least two audio channels at the receiving node (per the claim 1 rejection).

As per claim 23, the claim 1 rejection discloses a receiving node for generation of comfort noise for at least two audio channels at the receiving node, the receiving node comprising processing circuitry, the processing circuitry being configured to cause the receiving node to: 
receive information about a weight factor a from the transmitting node (as per the claim 1 and 16 rejections); 
determine a spatial coherence between a first audio signal for a first audio channel and a second audio signal for a second audio channel audio signals on the respective audio channels, wherein at least one predicted spatial coherence value per frame m and frequency band b is determined to form a vector of predicted spatial coherence values, wherein the vector of predicted spatial coherence values is formed by a weighted combination of a first coherence prediction and a second coherence prediction, wherein the first coherence prediction and the second coherence prediction are combined using the weight factor alpha (as per the claim 1 rejection); 

generate comfort noise for the at least two audio channels based on the weighted combination of the first coherence prediction and the second coherence prediction (as per the claim 1,16 rejections).

As per claims 27 and 28, the method and nodes of the claim 1,16,20,23 claim rejections each require a respective computer program product comprising a non-transitory computer readable medium storing a computer program in order to implement the recited signal processing.



As per claims 2,3, the predicted coherence is intra-frame as it processes multiple frequency bands per the stft, for a given frame as per the claim 1 rejection, and is also interframe as the current coherence is based on the coherence values from previous frames (claim 9).

As per claim 4, the method according to claim 1, wherein the predicted spatial coherence value is determined according to: equation 23 in para. 81 which corresponds to the equation recited in the claim.

claim 5, the method according to claim 1, as per the claim 1 rejection wherein the weight factor a is selected as the largest candidate weight factor for which the total number of encoded bits fits within the bit-budget B (as it would be obvious to design the weighting factor based on the processing/bit budget as per the claim 1 rejection, the larger the value of alpha is, the longer the averaging per para. 81, that is performed and hence the greater resources are required), where it would be obvious to make the averaging and the value of alpha larger based on the bit budget in order to obtain longer term averaging.


As per claim 14, the method according to claim 1, further comprising: determining (S 102) spectral characteristics of the audio signals on the input audio channels (Fig. 4, via stft transform unit 406, which analyzes spectral characteristics); and 
signaling information about the spectral characteristics to the receiving node (the output of transform unit 406 is received by the rest of the unit 400).

As per claim 18, per the functions in the claim 14 rejection, the signaling information is received information about spectral characteristics of the audio signals; and generating the comfort noise is also based on the information about the spectral characteristics as per the functions in the claim 1 rejection.

Allowable Subject Matter

Claims 6-13,15,17,19 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

As per applicant’s argument per the claim 1 rejection, that the cited prior art MG discloses a covariance matrix and does not disclose a coherence prediction, the examiner notes the claim 1 rejection cited portions of prior art to MG disclose that the covariance matrix is an estimate of coherence which is by definition a coherence prediction.
As per applicant’s argument that the prior art to MG does not inherently require the transmitting node signaling information about the weight factor alpha to the receiving node, the examiner notes the cited signaling information about the weight factor alpha in the claim 1 rejection, which is used in the function defined by applicant’s equation 23, where the term alpha must be represented by signaling transmitted from a transmitting node (a storage portion of the processor) to a receiving node (the processing portion of the processor) in order to be used in the function defined by equation 23.
As per applicant’s argument that the processing cycle budget does not disclose a weight factor based on a bit budget, the examiner contends that applicant is not considering the already disclosed weight factor in view of the additional teaching of a processing cycle budget where a processing cycle budget comprises a bit budget because the system disclosed by MG is digital.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
March 1, 2022